Order of disposition, Family Court, Bronx County (Harvey Sklaver, J.), entered on or about December 21, 1995, which, upon a fact-finding determination of abandonment, terminated respondent-appellant’s parental rights to the subject child and committed the child’s custody and guardianship to petitioner agency and *299the Commissioner of Social Services for the purposes of adoption, unanimously affirmed, without costs.
Clear and convincing proof adduced at the fact-finding hearing established that appellant had abandoned her child within the meaning of Social Services Law § 384-b (4) (b). Although appellant was incarcerated for part of the statutorily relevant six-month period and the agency did not attempt to contact her during her period of incarceration, that circumstance does not excuse appellant’s failure to communicate with petitioner agency or, indeed, with her child (see, Matter of Maurice Jamel G., 267 AD2d 173). Nor was petitioner agency required diligently to search for appellant following her abandonment of her child (Social Services Law § 384-b [5] [b]). The disposition terminating appellant’s parental rights is clearly supported by the record. Concur — Sullivan, P. J., Tom, Ellerin, Rubin and Andrias, JJ.